 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 61 
582 
Stericycle, Inc. 
and International Brotherhood of 
Teamsters, Auto Truck Drivers, Line Drivers, 
Car Haulers, and Helpers, Local No. 70 of Ala-
meda County, California,
 International Broth-
erhood of Teamsters, Chauffeurs, Warehouse-
men and Helpers of America, Petitioner.  
Case 32ŒRCŒ005603 
August 23, 2011 
DECISION AND DIRECTION OF 
SECOND ELECTION BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER, PEARCE, AND 
HAYES Employees joining together 
with union assistance to 
initiate legal action to redress unlawful employment 
practices lies at the core of 
conduct protected by the Na-
tional Labor Relations Act.  Whether the filing of such a 
lawsuit, financed by a union, prior to a representation 
election interferes with a fair election has generated con-

siderable controversy, however, creating uncertainty over 
election results and the application of our objections ju-
risprudence to this protected activity aimed at vindicating 

important employee rights.  The current state of the law 
leaves labor and management without clear guidance on 
the line separating objectionable from unobjectionable 

conduct.  We accordingly announce today a new ap-
proach in an effort to draw a clear line in this important 
area: we hold that a union engages in objectionable con-

duct warranting a second election by financing a lawsuit 
filed during the narrow time periodŠknown as the ﬁcrit-
ical periodﬂŠbetween the date of the filing of the repre-

sentation petition and the date of the election, which 
States claims under Federal or State wage and hour laws 
or other similar employment law claims on behalf of 
employees in the unit.
1  We also seek to give clear guid-
ance concerning the broad, nonobjectionable scope of the 

protected pursuit of such legal redress prior to the filing 
of an election petition, after the election has taken place, 
and during the critical period by parties other than the 

union seeking to represent the employees in collective 
bargaining.
2                                                            
1 Members Becker, Pearce, and Hayes join in this holding.  Chair-
man Liebman dissents, for the reasons set forth in her separate opinion. 
2 Chairman Liebman and Members Becker and Pearce join in this 
portion of the opinion.  Member Hayes dissents, for the reasons set 
forth in his separate opinion. 
The Facts and the Judge™s Decision
3 In approximately September 2008,
4 the Union began 
an organizing campaign among a unit of the Employer™s 
route drivers and dispatch
ers employed at its San 
Leandro, California location.  The Employer is in the 
business of picking up, transporting, treating, and dispos-
ing of waste from medical facilities.  The route drivers 

are responsible for picking 
up the medical waste, trans-
porting it to the Employer™s treatment facilities, and 
completing posttrip paperwork and inspections of their 

vehicles.  During the early stage of the employees™ or-
ganizational efforts, some drivers voiced concern that 
they were not being paid for meal times, break times, and 
overtime work.  These drivers felt ﬁpushedﬂ by the Em-
ployer to complete their ro
utes without claiming over-
time or taking meal or other breaks, and that their sacri-
fices in this regard were not acknowledged by the Em-
ployer, who failed to appreciat
e how long it took a driver 
to complete his route. 
In order to determine if the employees™ concerns could 
be addressed through legal means, the Union, at an or-

ganizing meeting in September or October, introduced 
the drivers to its outside counsel.
5  The attorneys in-
formed the employees about their rights under Federal 

and State law in regard to the Employer™s failure to pay 
overtime wages and provide meal and break periods.  
Copies of an ﬁAttorney-Client Representation Agree-

mentﬂ were distributed relating to litigation against the 
Employer in this same regard, which provided that the 
Union ﬁhas agreed to the payment of all fees, costs, dis-

bursement and litigation expenses.ﬂ  Sixteen employees 
signed such agreements, and returned them to either the 
Union or the attorneys. 
On November 14, the Union filed an election petition 
seeking to represent a unit of
 the Employer™s drivers and 
dispatchers.  On November 19, the attorneys filed an 
action in the United States District Court for the North-
ern District of California on behalf of the 16 unit em-

ployees and others similarly situated alleging the Em-
ployer™s failure to pay wages to the drivers in accordance 
                                                           
3 On April 24, 2009, Administrative Law Judge Jay R. Pollack is-
sued a report on objections and recommendations to the National Labor 

Relations Board in this proceeding. 
 The Employer filed exceptions and 
a supporting brief.  The Union™s Mo
tion for Late Filing of Brief was 
denied by Order of the Executive Secretary dated July 17, 2009. 
The Board has considered 
the decision and the record in light of the 
exceptions and brief and has decide
d to affirm the judge™s rulings, 
findings and recommendations only to the extent consistent with this 

Decision and Order. 
4 All dates are in 2008, unless otherwise noted.   
5 Counsel maintained a law firm that
 was frequently retained by the 
Union.  
 STERICYCLE
, INC
. 583
with the Federal Fair Labor Standards Act
6 (FLSA) and 
California law. 
The election was conducted on February 3, 2009.
7  The 
tally of ballots showed 23 votes for and 12 against the 

Union.  The Employer thereafter filed objections to the 
election, asserting, inter alia, that the Union had imper-
missibly influenced the outcome of the election by filing 

and funding the lawsuit during the critical period prior to 
the election. The judge overruled the objec
tion.  He observed that 
existing Board precedent holds that a union does not en-
gage in objectionable conduct by providing unit employ-
ees free legal services to inve
stigate, prepare, and file a 
lawsuit, even during the critical period prior to an elec-
tion, asserting their claims under the FLSA.  
Novotel 
New York
, 321 NLRB 624 (1996).  The judge acknowl-
edged that the United States Court of Appeals for the 
District of Columbia Circuit has disagreed with 
Novotel
, finding that the provision of free legal services during the 
critical period constitutes an objectionable grant of bene-
fits to employees that improperly influences employee 

free choice in an impending election.  
Freund Baking Co. 
v. NLRB
, 165 F.3d 928 (D.C. Cir. 1999).
8  Nevertheless, 
the judge, duty bound to apply Board law, found the Un-

ion™s conduct here to be unobjectionable under 
Novotel
. Analysis 
I. Sixteen employees here joined
 together to file a law-
suit to secure payment of wa
ges in accordance with law.  
The Supreme Court has made cl
ear that Section 7 of the 
Act specifically affords protection to employees ﬁwhen 
they seek to improve working conditions through resort 
to administrative and judicial forums.ﬂ  
Eastex, Inc. v. 
NLRB, 437 U.S. 556, 566 (1978).  Individually, and even 
as a group, however, employ
ees often lack the infor-
mation, resources, money, and security needed to pursue 
such litigation.  Union assistance in the form of educa-
tion about legal rights, referral to knowledgeable law-

yers, and financing of litigation designed to vindicate 
workplace rights lies at the 
core of the union and other 
concerted activity for mutual aid and protection which 

the Act was intended to protect.  It is thus further settled 
that efforts by a union to educate its members about their 
employment rights and to initiate and fund litigation on 

                                                           
6 29 U.S.C. § 201 et seq. 
7 About a month before the electi
on, on January 7, 2009, the attor-
neys advised the 16 employees by le
tter that the Union was not paying 
legal fees associated with the laws
uit and that the attorneys were han-
dling the case on a contingency basis. 
8 The judge further correctly observe
d that the Sixth Circuit reached 
a similar holding in a pre-
Novotel decision.  
Nestle Ice Cream Co. v. 
NLRB, 46 F.3d 578 (6th Cir. 1995). 
behalf of its members enjoys both statutory and constitu-
tional protection. See 
In Re Primus
, 436 U.S. 412, 426 
(1978); 
 Transportation Workers v. Michigan Bar
, 401 
U.S. 576, 585Œ586 (1971); 
Mine Workers District 12 v. 
Illinois State Bar Assn
., 389 U.S. 217, 221Œ222 (1967); 
Railroad Trainmen v. Virginia Bar
,  377 U.S. 1, 8 
(1964).  These protections exist when unions assist 

workers to obtain legal redress even at times when the 
employees are not union me
mbers and when the union 
does not represent the employees for the purpose of col-

lective bargaining.  In fact
, those are likely to be the 
times when employees are most
 in need of such assis-
tance because, lacking union 
representation, they cannot 
remedy their grievances through the simpler and less 
expensive process created 
by collective-bargaining 
agreements.  We affirm toda
y that union assistance to 
nonmember employees in the form of education about 
their rights, referral to competent counsel, and funding of 

legal action, is protected under Section 7 concomitant 
with the nonmember employees™ undisputed Section 7 
right to join together for their mutual aid or protection 

through resort to a judicial forum. 
Of course, important public policies beyond those em-
bodied in our Act are at stak
e here, including furthering 
the statutory objectives of the FLSA and other Federal 
and State employment laws.  Workers without the pro-
tection of union representation or a collective-bargaining 

agreement are more vulnerable to unlawful terms and 
conditions of employment.
9  Unions play an important 
role in protecting the rights of such workers under a vari-

ety of workplace laws.
10  The Board, in construing the 
protections of the Act, must consider the implications of 
the policies embodied in other laws amidst the changing 
realities of the workplace.  See 
Hoffman Plastic Com-
pounds, Inc. v. NLRB,
 535 U.S. 137 (2002) (the Immi-
gration Reform and Control Act of 1986 precludes the 
Board from awarding backpay to discriminatees not law-
fully entitled to be present and employed in the United 

States); Southern Steamship Co. v. NLRB
, 316 U.S. 31, 
47 (1942) (Board should accommodate other statutory 
objectives when admi
nistering the NLRA); 
Rutherford 
Food Corp. v. McComb
, 331 U.S. 722, 723 (1947) (rela-
tionship between NLRA and FLSA); 
NLRB v. Savair 
Mfg. Co.
, 414 U.S. 270, 276 (1973) (Board has leeway to 
modify its policy in light of its ongoing experience); 
Sundor Brands, Inc
., 334 NLRB 755, 757 (2001). 
These strong statutory, constitutional, and policy inter-
ests were the foundation of
 the Board™s decision in 
Novo-
tel, supra.  They continue to animate our decision today, 
                                                           
9 See Catherine Fisk, 
Union Lawyers and Employment Law,
 23 
Berkeley J. Emp. & Lab.L. 57, 58Œ59 (2002). 
10 Id. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 584 
as does the Board™s responsibility to safeguard those in-
terests. II. The important and protected forms of education and 
assistance described above are often provided during an 
organizing drive.  Unions are rarely in a position to iden-
tify violations of law or provide assistance until they are 

called into the workplace by
 employees seeking repre-
sentation for purposes of collective bargaining.  It is not 
until the process of organizing begins, when union agents 

are talking to employees, learning about their terms of 
employment, and listening to their grievances, that un-
ions are likely to be in a position to assist employees to 
vindicate their employmen
t rights.  See, e.g., 
Novotel
, supra, 321 NLRB at 633 (ﬁAt the inception of the organ-

izing campaign, complaints of alleged irregularities re-
garding Novotel™s payment of overtime wages were re-
ceived by the Petitioner from employees.ﬂ).  The practi-

cal realities of the timing typical of this form of assis-
tance is what brings this case before us today and has 
repeatedly brought this issue before the Board and the 

courts of appeals over th
e last decade and a half. 
The timing of such assistance raises a question because 
employers and unions are generally prohibited from 

granting benefits to employees during the critical period 
prior to a representation election.
11  The Board has long 
held that a union™s actual grant of benefits to potential 

voters during the critical period is ﬁakin to an employer™s 
grant of a wage increase in 
anticipation of a representa-
tion election . . . [which] subjects the donees to a con-

straint to vote for the donor union.ﬂ  
Wagner Electric 
Corp.
, 167 NLRB 532, 533 (1967).  See 
Mailing Ser-
vices, 293 NLRB 565, 565Œ566 (1989).  The Board has 
accordingly found objectionable 
the grant of a variety of 
benefits by employers and unions during the critical pe-

riod as impermissibly influencing voter free choice and 
the outcome of the election.
12 The policy underlying this prohibition is that an em-
ployee™s vote should be governed by consideration of the 
advantages and disadvantages of union representation 
and not by inducements unrelat
ed to the merits of such 
representation.  See, e.g., 
NLRB v. L & J Equipment Co.
,                                                            
11 See 
Medo Photo Supply Corp. v. NLRB
, 321 U.S. 678, 686 (1944) 
(ﬁ[t]he action of employees with respect to the choice of their bargain-
ing agents may be induced by favors 
bestowed by the employer as well 
as by his threatsﬂ). 
12 See, e.g., 
Speco Corp.
, 298 NLRB 439 (1990) (employer grant of 
improved medical insurance benefits); 
Delta Data Systems Corp.
, 279 
NLRB 1284, 1290Œ1291 (1986) (employer grant of improved policies 

regarding grievance procedure, ab
senteeism, and performance evalua-
tions); 
Mailing Services, 
supra,
 293 NLRB at 565Œ566 (union™s provi-
sion of free medical screenings); 
Wagner Electric Corp.
, supra, 167 
NLRB at 533 (union provision of life insurance). 
745 F.2d 224, 231 (1984).  The funding of legal services 
by the Union here, in contrast, related to the chief work-
place concern expressed by em
ployees and leading them 
to consider unionization.  The Board in 
Novotel
 found 
such benefits to be meaningfully distinguishable from a 
typical grant of extraneous inducements during the criti-
cal period which impermissibly influence employees™ 

votes.  
Novotel
, 321 NLRB at 634Œ635. 
III. As the judge correctly observed, however, the Board™s 
position on this issue has been viewed by the courts in 
Freund and 
Nestle, supra, as incompatible with the gen-
eral prohibition against the co
nferral of benefits during 
the critical period.  Those courts have held that a narrow 
limitation on this form of protected conduct during the 

critical period is conducive to
 a free and fair choice of 
bargaining representative by employees, which it is the 
Board™s fundamental responsibility to ensure.
13  As the 
Freund court observed in denying enforcement to 
Novo-
tel, even conduct protected by Section 7 and the Consti-
tution may be required to yield during the critical period 

to ensure employee free choice in a representation elec-
tion.  See 
Freund Baking v. NLRB
, supra, 165 F.3d at 
935 (ﬁthe parties to a representation election do not retain 

their full panoply of rights during the critical periodﬂ). 
In view of the courts™ decisions, the time has come to 
reconsider and clarify this ar
ea of the law for the benefit 
of the parties involved in Board representation proceed-
ings, the employees participating in those elections, and 
the efficient functioning of 
the Board™s electoral process 
which should provide conclusive and expeditious results.  
See Atlantic Limousine
, 331 NLRB 1025, 1028 (2000). 
Having reexamined our precedent in light of the rea-
soning expressed by the courts in 
Freund and 
Nestle, we 
are persuaded that protecti
on of employee free choice in 
a representation election is better achieved by holding a 
union™s filing of a wage and hour lawsuit on behalf of 
unit employees during the cr
itical preelection period ob-
jectionable, as the filing of 
such a lawsuit during the crit-
ical period could be viewed by unit employees as a gratu-
itous grant of benefits even though it is related to the 

workplace concerns leading th
em to consider unioniza-
tion.  Further, this regulation of a union™s filing of such 
lawsuits will impinge only modestly on the Section 7 and 

First Amendment rights implicated by the initiation of 
such lawsuits, as the regulation is limited to the narrow 
time period between the filing of the election petition and 

the holding of the election.  
Accordingly, we adopt a new 
                                                           
13 See, e.g., 
NLRB v. A. J. Tower Co.
, 329 U.S. 324, 330Œ331 (1946). 
 STERICYCLE
, INC
. 585
rule today
14 that a union ordinarily
15 engages in objec-
tionable conduct warranting a second election by financ-
ing a lawsuit filed during the critical period, which states 
claims under Federal or State wage and hours laws or 

other similar employment law claims on behalf of em-
ployees in the unit.
16  Applying this new rule to this pro-
ceeding, we find that the election must be set aside and a 

new election held.  The Union here expressly agreed to 
fund ﬁthe payment of all fees, costs, disbursement, and 
litigation expensesﬂ of the lawsuit that was filed during 

the critical period.  The unit employees were explicitly so 
notified, moreover.  The 11th-hour notice to employees 
that the Union was not funding the lawsuit, but that the 
attorneys were handling the case on a contingency basis, 
is not sufficiently ameliorative of the Union™s conduct 

here.
17 IV. In light of the recurrence of this issue and the conflict-
ing decisions that have resulted, we believe we have an 
obligation to do more here than simply announce a new 
rule and apply it to the particular facts of this case.
18  Our 
duty to give clear guidance to parties, and the importance 
of the employee rights at stake 
here, compel us to further 
specify the scope of unobjectionable conduct in this ar-

ea.19  The obligation is particularly weighty here where 
                                                           
14 See 
Beth Israel Hospital v. NLRB, 
437 U.S. 483, 508 (1978) (ﬁThe 
authority of the Board to modify its construction of the Act in light of 
its cumulative experience is, of course, clear.ﬂ). 
15 One exception to this rule would be where provision of counsel or 
other financial assistance in the vindi
cation of legal rights is an existing 
benefit of union membership and the union extends such assistance 
only to union members.  See 
NTA Graphics
, 303 NLRB 801, 803Œ804 
(1991); 
Dart Container
, 277 NLRB 1369, 1369Œ1370 (1985).  Of 
course, the provision of an existing 
benefit of union membership would 
be objectionable if unit employees c
ould obtain it by joining the union 
before the election but would be inelig
ible if they joined the union after 
the election.  Id. at 1370 fn. 8. 
16 We hold only that such conduct is objectionable in a representa-
tion proceeding, not that it is an unf
air labor practice.  Moreover, our 
new rule does not extend to the filing of unfair labor practices.  See 
Freund Baking
, supra at 934. 
17 In light of our holding, it is unn
ecessary to address the Employer™s 
exception that the judge erred in 
excluding evidence that the Union 
offered to drop the lawsuit in exchange for a card-check agreement. 
18 See 
Smith™s Food & Drug Centers
, 320 NLRB 844, 846 (1996) 
(ﬁThe Board has an obligation to provide clear guidance wherever 
possible so that parties can understand the legal requirements imposed 
on them and reasonably predict the consequences of their actions.ﬂ). 
19 Our concurring colleague criticizes
 our provision of such guidance 
as ﬁcreat[ing] what is essentially a road map for how unions can pro-
vide gratuitous benefits, in the fo
rm of legal services, to voting em-
ployees without running afoul of the Act.ﬂ However, we believe it is 
our statutory duty to provide clear guidance to employees, employers, 
and unions to the extent possible when construing the Act.  We also 

believe that petitioning the Government
 for redress of grievances under 
Federal or State law is not accurately characterized as the provision of 
ﬁgratuitous benefits.ﬂ  While the Board, with judicial approval, has held 
we have placed temporal limits on otherwise protected 
conduct, the violation of which results in overturning the 
express will of a majority of employees.  Moreover, be-
cause out decision conflicts to some degree with the im-

portant public policy favoring full and vigorous en-
forcement of workplace laws and may be subject to at-
tack for that reason, it is im
perative that we articulate and 
explain the limits of its reach. 
 In other words, our deci-
sion today represents a balance of interests and can only 
be understood by specifying what remains on the unob-

jectionable side of the scale.
20 Union conduct to educate employees concerning their 
rights under labor laws remains protected and unobjec-
tionable during the critical period before a representation 
election (as well as before and after the critical period).  

Unions can inform employees about their rights, assist 
them in identifying violations, urge them to seek relief, 
and even refer them to co
mpetent counsel without cast-
ing into question subsequent election results.  ﬁEarly in 
the history of the administration of the Act the Board 
recognized the importance of freedom of communication 

to the free exercise of organization rights.ﬂ 
Central 
Hardware Co. v. NLRB
, 407 U.S. 539, 543 (1972).  
ﬁ[E]spousal of the cause of labor is entitled to no higher 

constitutional protection than the espousal of any other 
lawful cause.  It is entitled to the same protection.ﬂ  
Thomas v. Collins
, 323 U.S. 516, 538 (1945).  Protected 
communication includes, but is not limited to, discussion 
of collective bargaining and the right to organize under 
the NLRA, employee rights under safety, health, and 

wage, and hour laws, and the right of employees to act 
together for their mutual aid or protection under the 
NLRA and other laws.  Finally, just as a union may refer 
employees to competent counsel without provoking a 
colorable objection, such counsel may file suit on behalf 

of employees, even during the critical period, so long as 
the union does not fund the litigation directly or indirect-
ly, and the lawyers are acting solely in the interest of 

their employee clients and not
 as the union™s agents.  
                                                                                             
that speech that would be protected
 at other times may, during the 
critical period, be found objectionabl
e, we nevertheless have an obliga-
tion to draw clear lines in so holding.  Cf. 
Reno v. American Civil Lib-
erties Union, 521 U.S. 844, 871Œ872 (1997) (ﬁThe vagueness of such a 
regulation raises special First Amendment concerns because of its 
obvious chilling effect on free speech.ﬂ). 
20 Our concurring colleague finds it unnecessary to ﬁspecify the 
scope of 
unobjectionable 
conduct in this area.ﬂ  But, as we explain 
above, application of the Board™s obj
ections jurisprudence in this area 
involves a balance of impor
tant interests, not only under our statute but 
other important Federal and State st
atutes as well as the First Amend-
ment.  That balance cannot be struck
 without specifying what falls on 
both sides of the tipping point.  Thus
, the description of what is unob-
jectionable conduct in this area is an essential part of our holding that 
the conduct at issue here was objectionable. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 586 
When lawyers make an independent judgment to initiate 
litigation on behalf of clients to whom they owe an ex-
clusive duty of loyalty, either
 pursuant to a fee agreement 
with the clients or on a contingency basis, they act as 

third parties, even if in othe
r contexts they represent the 
union, and the application of our traditional standards for 
judging whether the actions of third parties are grounds 

for objection do not suggest they would be under these 
circumstances.  See 
Hollingsworth Management Service
, 342 NLRB 556, 558 (2004); 
Westwood Horizons Hotel
, 270 NLRB 802, 803 (1984).
21 V. A key remaining question is whether a union may file 
and fund employment-related litigation on behalf of em-
ployees prior to the filing of an election petition.  The 

Board frequently is faced, in both the representation and 
unfair labor practice context, with determining whether 
conduct is permissible that 
occurs during an organizing 
campaign, but prior to the filing of a representation peti-
tion and the onset of the cri
tical period.  The Board™s 
long-settled rule is that, with rare exception, only con-

duct occurring during the critical period between the fil-
ing of the petition and the date of the election may serve 
as a basis for the setting aside of an election.  See 
Wy-
andanch Day Care Center
, 323 NLRB 339 fn. 2 (1997); 
Ideal Electric & Mfg. Co.
, 134 NLRB 1275, 1278 
(1961).  In 
Ideal Electric, the Board stated, ﬁwhen the 
Board™s processes have been invoked [by the filing of a 
petition] and a prompt election may be anticipated pursu-
ant to present procedures, we
 believe that conduct there-
after which tends to prevent a free election should appro-
priately be considered as a postelection objection.ﬂ  Id. at 
1278.  The Board focuses on th
is time period because the 
probability that coercion or other improper influence will 
affect employees™ choice is then at its highest, thus, justi-

fying special scrutiny of em
ployer and union actions, 
while at the same time avoiding litigation over matters 
remote in time from the election.  See 
NLRB v. Wis-Pak 
Foods
, 125 F.3d 518, 521 (7th Cir. 1997
); National 
                                                           
21 Contrary to our concurring colleague, in 
Freund Baking
, the Dis-
trict of Columbia Circuit made clear that, 
in the post-election proceeding upon
 Freund™s objections, the Region-
al Director referred to the Union itself as having filed the lawsuit. The 

record does not indicate that the Union ever disputed that characteriza-
tion before the Regional Director or filed a conditional cross-
exception to it before the Board. Th
erefore, we treat the Union™s re-
sponsibility for the suit as having been conclusively established. 
165 F.3d at 932.  In other words, co
unsel in that case was not acting as a 
third party for purposes of determining whether his conduct was objectiona-

ble, but as an agent of the union.  In 
a case alleging an objectionable grant of 
benefits, we do not read the court™s opinion as rendering irrelevant the ques-
tion of whether it was a party that
 actually granted the benefits. 
League of Professional Baseball Clubs
, 330 NLRB 670, 
676 (2000). 
Consistent with these settled principles, a union does 
not engage in objectionable conduct by funding em-

ployment-related litigation on behalf of employees so 
long as the litigation is commenced prior to the filing of 
an election petition.
22  Unions typically learn about em-
ployees™ workplace concerns in 
the earliest stages of or-
ganizing, prior to the filing of an election petition, as we 
observed above.  Based on the voicing of these concerns, 

the union may investigate and discover during this prepe-
tition period colorable claims of violation of the FLSA or 
other employment laws.  These circumstances constitute 
a legitimate justification for seeking legal redress prepeti-
tion akin to an employer™s legitimate business justifica-

tion for the grant of a wage
 increase during that time 
period.  This is particularly so when the passage of time 
will bar or reduce the employees™ claim.  For example, 

under the FLSA, an employee can recover backpay only 
2 or, in the case of willful violations, 3 years back from 
when they file their claim.
23  Thus, if a union discovers 
employees are being paid less than the minimum wage 
early in an organizing drive, but must wait until after the 
election to initiate litigation on their behalf, the employ-

ees may lose months of backpay they would otherwise 
have recovered under the FLSA. 
A contrary approach would leave open the troubling 
question of just how long pr
ior to the filing of a petition 
assisting employees in this manner would constitute 
grounds for objection, and may be tantamount to pre-

cluding all such action until after the election has taken 
place.  The vindication of th
e important employee rights 
and public policies at stake 
precludes such an approach.
24  While those interests may be required to yield during the 
critical period to ensure a fair election process, as we 

have indicated above, they ar
e not required to yield be-
fore that period even begins.
25                                                            
22 Consequently, if a lawsuit is file
d prepetition, then maintenance of 
the lawsuit, including the union™s continued financial support of the 

litigation, during the critical period is 
not objectionable, just as a wage 
increase or improvement of benefi
ts properly granted prepetition can 
continue during the critical period. 
23 29 U.S.C. § 255. 
24 For example, the Employer™s me
dical waste business, handling 
blood, needles, pharmaceuticals, and 
the like, is heavily regulated by 
public health authorities including th
e Occupational Health and Safety 
Administration.  We do not intend our 
decision today to restrict, deter, 
or delay prepetition union assistan
ce to employees seeking legal or 
administrative redress for violations 
of safety rules intended to protect 
employees, the public, or both. 
25 To be sure, the Board™s obligation 
to ensure a fair election process 
has resulted in the consideration of
 prepetition conduct in limited cir-
cumstances, resulting in a few na
rrow exceptions to the rule of 
Ideal 
Electric, supra.  These instances have i
nvolved direct promises of bene-
fits to employees in exchange for 
signing an authorization card.  See 
 STERICYCLE
, INC
. 587
The union, of course, controls the timing of its filing of 
a petition for an election.  Thus, on the one hand, the rule 
we announce today imposes, under most circumstances, 
a modest burden on the statutorily and constitutionally 

protected activity at issue by requiring that, if it wishes to 
assist employees in vindicating their employment rights 
by funding litigation, a union must delay filing a petition 

for an election until after litigation is initiated or delay 
initiation of litigation or funding of its pursuit until after 
the election.  On the other hand, because a union may 

control the timing of both events, it may be argued that 
funding a lawsuit filed 1 day before the filing of a peti-
tion has no less impact on employee free choice than 
funding a lawsuit filed 1 day af
ter the filing of a petition.  
Here, as in many other areas of labor policy, ﬁ[t]he ulti-

mate problem is the balancing of the conflicting legiti-
mate interests.ﬂ 
NLRB v. Teamsters Local 449,
 353 U.S. 
87, 96 (1957).  Such balancing often requires the draw-

ing of clear, temporal lines
 even under circumstances 
where, at the margins, differe
nces in the impact of the 
conduct at issue may be small.  See, e.g., 
Bruckner Nurs-
ing Home
, 262 NLRB 955 (1982)
 (employer can lawful-
ly recognize a union without an election while a rival 
union is organizing but such recognition becomes unlaw-

ful once the rival has filed a petition).  As the District of 
Columbia Circuit observed in 
Freund Baking
, ﬁUnder the 
Act contestants in a represen
tation election are routinely 
prevented from exercising certain rights during the brief 
time when their exercise might
 interfere with the voters™ 
free choice.ﬂ  165 F.3d at 934.  Our holding today is con-

sistent with that principle. 
DIRECTION OF SECOND ELECTION 
A second election by secret ballot shall be held among 
the employees in the unit fo
und appropriate, whenever 
the Regional Director deems 
appropriate.  The Regional 
Director shall direct and supe
rvise the election, subject to 
the Board™s Rules and Regulations.  Eligible to vote are 
those employed during the payroll period ending imme-

diately before the date of th
e Notice of Second Election, 
including employees who did not work during that period 
because they were ill, on vacation, or temporarily laid 

                                                                                             
Royal Packaging Corp.
, 284 NLRB 317 
(1987) (prepe
tition offer to obtain reinstatement of 
employee™s daughter); 
Gibson™s Discount Cen-
ter, 214 NLRB 221 (
1974) (prepetition offer to waive union initiation 
fees); 
Lyon™s Restaurants
, 234 NLRB 178 (1978) (prepetition statement 
to employees that they had to join the union or they would not work 
was instrumental in obtaining signed authorization cards).  Such cir-

cumstances are not presented in this
 case.  Moreover, in creating these 
exceptions, the Board has emphasized that it did ﬁnot otherwise intend 
any broad departure from the 
Ideal Electric rule.ﬂ  
Gibsons, supra at 
222 fn. 3.  Thus, contrary to our concurring colleague, 
NLRB v. Savair 
Mfg. Co
., 414 U.S. 270 (1973), is consistent with the rule we announce 
here. 
off.  Also eligible are empl
oyees engaged in an economic 
strike that began less than 12 months before the date of 
the election directed here an
d who retained their employ-
ee status during the eligib
ility period and their replace-
ments.  Those in the military services may vote if they 
appear in person at the polls.  Ineligible to vote are em-
ployees who have quit or been discharged for cause since 

the payroll period, striking employees who have been 
discharged for cause since the strike began and who have 
not been rehired or reinstated before the date of the elec-

tion directed here, and employees engaged in an econom-
ic strike that began more than 12 months before the date 
of the election directed here and who have been perma-
nently replaced.  Those eligible shall vote whether they 
desire to be represented for collective bargaining by In-

ternational Brotherhood of Teamsters, Auto Truck Driv-
ers, Line Drivers, Car Haulers, and Helpers, Local No. 
70, of Alameda County, Calif
ornia, International Broth-
erhood of Teamsters, Chauffeurs, Warehousemen and 
Helpers of America. 
To ensure that all eligible voters have the opportunity 
to be informed of the issues 
in the exercise of their statu-
tory right to vote, all parties to the election shall have 
access to a list of voters and their addresses that may be 

used to communicate with them. 
 Excelsior Underwear
, 156 NLRB 1236 (1966);
 NLRB v. Wyman-Gordon
, 394 
U.S. 759 (1969).  Accordingly,
 it is directed that an eli-
gibility list containing the full names and addresses of all 
the eligible voters must be filed by the Employer with the 
Regional Director within 7 days from the date of the No-

tice of Second Election. 
 North Macon Health Care Fa-
cility, 315 NLRB 359 (1994).  The Regional Director 
shall make the list available to all parties to the election.  
No extension of time to file the list shall be granted by 
the Regional Director except
 in extraordinary circum-
stances.  Failure to comply with this requirement shall be 
grounds for setting aside the 
election whenever proper 
objections are filed. 
 MEMBER HAYES, concurring in part and dissenting in part. 
Consistent with circuit court precedent, I join Mem-
bers Becker and Pearce in overruling 
Novotel New York
, 321 NLRB 624 (1996), to the extent of holding that the 
Union™s involvement with and support for the lawsuit at 

issue during the critical period constitutes objectionable 
conduct sufficient to warrant setting aside the election.  I 
disagree, however, with their decision, endorsed by 

Chairman Liebman, to go beyond
 the facts of this case to 
create what is essentially a road map for how unions can 
provide gratuitous benefits, in the form of legal services, 

to voting employees without running afoul of the Act.  In 
my view, issues concerning th
e objectionable nature of a 
union™s support for, or involvement with, legal action 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 588 
undertaken on behalf of voting employees are best re-
solved on a case-by-case basis.
  Accordingly, although I 
agree that the Union™s conduct here warrants setting 
aside the election, I dissent 
from the remainder of the 
majority opinion. 
As the majority acknowledges, both the District of Co-
lumbia and Sixth Circuit courts of appeals have ad-

dressed the objectionable natu
re of union conduct like 
that before the Board here.  In those cases, the courts 
invoked the Board™s prohibition against parties to an 

election providing gratuities to voters and found that the 
unions engaged in objectionable conduct sufficient to set 
aside the election by filing a lawsuit, or sponsoring a 
lawsuit filed, on behalf of voting employees against their 
employer during the critical period.  See 
Freund Baking 
Co. v. NLRB
, 165 F.3d 928 (D.C. Cir. 1999); and 
Nestle Ice Cream Co. v. NLRB
, 46 F.3d 578 (6th Cir. 1995).  
The courts did so after reviewing the facts and arguments 

presented in each case to de
termine whether the union 
conduct ﬁimproperly influenced the impending election.ﬂ  
Freund Baking Co.
, supra, 165 F.3d at 934; see also 
Nes-tle Ice Cream Co.
, supra, 46 F.3d at 583 (court looked to 
whether the union™s conduct with respect to the lawsuit 
had the ﬁpotential to influenceﬂ voters). 
Guided by the above precedent
, it is clear that the Un-
ion™s conduct here was bound to improperly influence 
voters in the election.  In this regard, prior to the filing of 

the representation petition, the Union™s attorneys dis-
cussed with the employees a potential Federal Fair Labor 
Standards Act (FLSA) lawsuit against the Employer and 

how they could recover money from the Employer.  At 
this time, the attorneys provided the employees with at-
torney-client representation ag
reements.  The agreements 
stated that the Union would pay all litigation expenses on 
behalf of the employees, thereby conveying to the em-

ployees that the opportunity to recover money from the 
Employer would be at no cost to them.  Based on the 
information provided by the Union™s attorneys, 16 unit 

employees signed the representation agreements and re-
turned them to the Union.  The Union then filed the rep-
resentation petition on November 4, 2008, and its attor-

neys filed the FLSA lawsuit shortly thereafter.  The Un-
ion went on to win the election by an 11 vote margin.  
On these facts, I would find 
that the Union™s involvement 
with and support for the FLSA lawsuit improperly influ-
enced the impending election and warrants setting aside 
the election. Unlike my colleagues, however, I would not go be-
yond the facts of this case to
 ﬁfurther specify the scope of 
unobjectionable 
conduct in this area.ﬂ  (Emphasis add-
ed.)  While I do not dispute the Board™s authority to pro-
vide legal guidance to parties practicing before it, I ques-
tion the appropriateness of 
such guidance when it reads 
like a manual to unions on how they can provide gratui-
tous benefits to voters before and during the critical peri-
od without engaging in objectionable conduct.
1  Moreo-
ver, I have genuine concerns that the ﬁclear guidanceﬂ 
provided by the majority here may lead parties astray as 
to the ﬁscope of unobjecti
onable conduct in this areaﬂ 
and ultimately put them on questionable ground should 
the issue make its way to the appellate courts.  In this 
regard, although the majority
™s decision indicates that 
unions are essentially unbridled in their prepetition in-
volvement in lawsuits on behalf of voting employees and 
that a union™s critical period objectionable conduct is 
limited to the financing of a wage and hour lawsuit on 
behalf of employees, circuit courts may well read rele-

vant precedent to reach a contrary conclusion.  See
 NLRB v. Savair Mfg. Co.
, 414 U.S. 270 (1973) (Court found 
prepetition promise of monetary benefit, in the form of 

union™s promise to waive initiation fees, to be objection-
able); Freund Baking
, supra (court found union to have 
engaged in objectionable conduct where it merely sup-

ported the filing of a lawsuit, absent any definitive evi-
dence that the union actually financed the lawsuit);
2 and 
                                                           
1 In seeking to further specify the scope of unobjectionable conduct, 
my colleagues assert that they addr
ess ﬁpetitions to the Government for 
the redress of grievances under Fede
ral or State law,ﬂ not gratuitous 
benefits.  Assuming the lawsuit-related conduct addressed in this por-
tion of the majority™s decision is pr
operly characterized as such a peti-
tion, this characterization, alone, 
may not protect the conduct from 
being found to be objectionable.  As the 
Freund 
court indicated, the 
lawsuit itself is not objectionable.  It
 is the potential for the filing of the 
suit to interfere with th
e employees™ right to a free and fair vote by 
tainting ﬁan atmosphere amenable to 
rationale decisionmakingﬂ that is 
objectionable.  Thus, while unions ma
y have First Amendment and Sec. 
7 rights to file lawsuits against empl
oyers, they ﬁdo no
t retain their full 
panoply of rightsﬂ to do so in the period before the election.  
Freund 
Baking
, supra, 165 F.3d at 935. 
2 The majority advises that a union is not responsible, for purposes 
of the Board™s objections jurispruden
ce, for a lawsuit filed by an attor-
ney on behalf of a group of employ
ee-voters, so long as the union does 
not fund the litigation and the attorney
 is not acting as the union™s agent 
in filing the suit.  My co
lleagues appear to view 
Freund 
as consistent 
with this guidance because
, in their view, the court found that the attor-
ney involved in 
Freund 
acted as an agent of 
the union in filing the 
lawsuit.  I disagree. 
In 
Freund
, the court engaged in no discussion of agency principles 
and in no way indicated that agency 
between the attorney filing the suit 
and the union was a predicate to holding the union responsible for the 
suit for objectionable conduct purposes.
  Instead, the court found that 
by publicizing the previously filed 
lawsuit in a campaign flyer to em-
ployees, the union demonstrated its support for the lawsuit and thereby 
encouraged employees to believe it was responsible for the suit.  The 
court concluded that the lack of evidence linking the union to the filing 

or financing of the suit was ﬁimmaterialﬂ because it was the ﬁappear-
ance of [the union™s] support, not the support itself, that may have 
interfered with the voters™ decisionmaking.ﬂ  
Freund Baking
, supra, 
165 F.3d at 145.  Thus, 
Freund 
establishes that even without evidence 
of a union™s financing of a lawsuit or
 the existence of an agency rela-
 STERICYCLE
, INC
. 589
NLRB v. Madisonville Concrete Co
., 552 F.2d 168 (6th 
Cir. 1977) (court found union™s provision of general le-
gal services to a voting employee to be objectionable).  
Indeed, I think it should remain an open question wheth-

er the Union™s prepetition conduct in this case, without 
more, had the potential to improperly influence the elec-
tion. 
Based on the foregoing, I would review a union™s sup-
port for or involvement with legal actions undertaken on 
behalf of voting employees on a case-by-case basis to 

determine if the union™s conduct may have improperly 
influenced the election under the principles set forth in 
the cited judicial precedent. 
 Finding that the Union™s 
conduct here clearly did so, I 
agree with my colleagues to 
set aside the election.  But I would go no further, and I 

dissent from their decision to do so. 
 CHAIRMAN LIEBMAN
, dissenting. 
Today™s decision is prudent, given the court of appeals 
decisions rejecting the Board™s treatment of union-
sponsored employment lawsuits as a potential basis for 

setting aside a representation election.
1  I agree with 
Members Pearce and Becker, for the reasons reflected in 
their opinion, that such lawsuits are unobjectionable if 

filed outside the so-called critical period, i.e., before the 
union petitions for a Board election or after the election 
is over, or if filed by lawyers owing an exclusive duty of 

loyalty to the plaintiff and not acting as agents of the 
union.  But because I would adhere to the Board™s estab-
lished law, which permits a lawsuit to be filed even dur-

ing the critical period,
2 I dissent.  Even the modified ap-
proach adopted today burdens activity protected by the 
National Labor Relations Act and by the First Amend-
ment more than is necessary to preserve the integrity of 
Board elections.3 In the Supreme Court™s words, ﬁcollective activity to 
obtain meaningful access to the courts is a fundamental 
right within the protection of the First Amendment.ﬂ
4  No one can seriously dispute that union-sponsored lawsuits, 
like the one at issue here, are in
tegral to unions™ efforts to 
                                                                                             
tionship between the union and the a
ttorney filing the suit, the mere 
appearance of union support for such a lawsuit is sufficient to hold the 

union responsible for it for objectionable conduct purposes. 
1 Freund Baking Co. v. NLRB
, 165 F.3d 928 (D.C. Cir. 1999); 
Nestle 
Ice Cream Co. v. NLRB
, 46 F.3d 578 (6th Cir. 1995). 
2 Novotel New York
, 321 NLRB 624 (1996). 
3 Today™s decision divides the Board into two separate majorities: 
one that overrules prior Board law (Members Becker, Pearce, and 

Hayes) governing union-sponsored laws
uits filed during a critical peri-
od and one that reaffirms precedent (Members Becker and Pearce and 
myself) for lawsuits filed outside of 
that period or by counsel not acting 
as agents of the union. 
4 Transportation Workers v. Michigan Bar
, 401 U.S. 576, 585 
(1971). 
improve working conditions, th
at they further the goals 
of the underlying workplace stat
utes, and that they impli-
cate the protections of the Act and the Constitution.  As 
the Board has observed in the past, ﬁ[t]o hold that [such 

lawsuits] nevertheless constitute[] grounds for setting 
aside a Board election would be, to say the least, highly 
anomalous.ﬂ
5  Two Federal appellate courts have done 
so, however.  Their reasoning has not persuaded distin-
guished scholars,
6 and I would prefer that the Board 
stand its ground. 
Making a union-sponsored lawsuit grounds for setting 
aside a Board election forces a choice on employees who 
want both the union™s repr
esentation in the workplace 
and the union™s aid in the courts. Employees may have to 
forego one option or the other.  Either choice, of course, 

means sacrificing protected ri
ghts.  The price for seeking 
workplace representation under the Act is giving up 
meaningful and timely access 
to the courts
 to enforce 
other workplace laws.  The price for going to court with 
the union™s help is giving up the union™s representation 
on the job. 
Under today™s decision, this dilemma exists during the 
critical period only, but the length of that period cannot 
be known in advance, and it may be substantial, especial-

ly if, for example, there is 
an extended preelection hear-
ing.
7  It is only a partial answer to say that in some cases, 
it will be possible to initiate a lawsuit before the union 

files a representation petition, allowing both to proceed.  
The underlying dilemma remains, constraining employ-
ees™ freedom to pursue their rights in both the workplace 

and the courts, as they wi
sh and when they wish. 
The Board does not need to prohibit union-sponsored 
employment litigation in order to preserve the integrity 
of representation elections.  Board law prohibits employ-
ers and unions from granting benefits to employees in 

order to influence their votes.  But as the Board has ex-
plained in the past, lawsuits like the one at issue here, 
which addressed workers™ terms of employment, are fun-

damentally different from the sort of ﬁextraneous in-
ducements of pecuniary valu
eﬂ that the Board finds ob-
jectionable.8 The Supreme Court has made
 clear that the Board 
must avoid, if it can, construing the Act in a way that 
significantly burdens the First Amendment right to peti-

                                                           
5 Novotel, supra, 321 NLRB at 634. 
6 Robert A. Gorman & Matthew W. Finkin, 
Basic Text on Labor 
Law § 7.15 at 212 (2d ed. 2004); Catherine L. Fisk, 
Union Lawyers and 
Employment Law
, 23 Berkeley J. Emp. & Lab. L. 57 (2002). 
7 Moreover, if a second election is required (because the first elec-
tion was set aside for irregularities), 
the critical period continues from 
the date of the first election.  
Star Kist Caribe, Inc.
, 325 NLRB 304 
(1998). 
8 Novotel, supra, 321 NLRB at 625. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 590 
tion.
9  That case involved the 
Board™s view that it could 
sanction concluded, meritless litigation that was aimed at 
activity protected by the Act. 
 Here, we are dealing with 
something that approaches a prior restraint against litiga-

                                                           
9 BE & K Construction Co. v. NLRB
, 536 U.S. 56 (2002).  Both 
Nes-tle and Freund Baking
, supra, were decided before the Supreme Court™s 
decision.  Neither case reflects the level of analysis that 
BE & K 
would now seem to require. 
tion that is not a reprisal against Section 7 activity, but is 
itself such activityŠas well as the exercise of the right to 
petition and the freedom of association. Nothing in the 
language of the National Labor Relations Act compels 

the Board to find union-sponsored lawsuits objectionable 
in the election context, whether broadly or narrowly.  
Consistent with the principle of constitutional avoidance, 

then, I would not do so. 
 